DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on March 9, 2021:
Claims 1-4, 7-10, 13-16 are amended.
Claims 19-20 are newly added.
Claims 1-20 are pending. 

Response to Arguments
In response to the remarks filed on March 9, 2021:
a.	Objections to claims 10, and 16-17 are withdrawn in view of Applicant’s amendment. 
b.	35 U.S.C. 101 rejections of claims 1-5, 7-11, and 13-17 are withdrawn in view of Applicant’s amendment and remarks.
c.	Applicant’s remarks regarding the 35 U.S.C. 102(a)(1) and 103 rejections of claims 1, 6-7, 12-13, and 18 have been fully considered but are moot in view of a new ground of rejections presented hereon. Rejections of the newly added claims 19-20 are also presented hereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson et al. (Pub. No. US 2016/0259778, published on September 8, 2016; hereinafter Cookson) in view of deVille et al. (Pub. No. US 2014/0188830, published on July 3, 2014; hereinafter deVille).

Regarding claims 1, 7, and 13, Cookson clearly shows and discloses a method for indexing a file with an intelligent assistant device (Abstract); a computer program product residing on a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor perform operations of the methods; and an intelligent assistant device for conversation-based indexing and searching of a file, the intelligent assistant device comprising: a processor configured to implement the method (Figure 31 and texts), wherein the method comprising: 
detecting, by an input interface in an electronic device, a conversation having at least one user (The system processes interpersonal digital communications (including possibly a series of inter-related communications) and derives a contextualized understanding of the people involved and each person's reason(s) for conversing, When a message contains a directive that is requesting the recipient to send a file to someone, [0265]); 
responsive to detecting the conversation having at least one user, monitoring, by the electronic device, the conversation for a file associated with the conversation (A message contains a directive that requests the recipient to send a file to the recipient. Example(s) "Could you send me your resume?", [0265]-[0266]); 
responsive to identifying the file, mining, by the electronic device, the conversation for contextual keywords associated with the file (a system can resolve the "who", "what" and "when" of a conversation. In this example, the system was able to resolve the people involved, that there was a request, which was a follow-up from a previous commitment and facilitated taking the appropriate action to comply with the both the request and action, based on determining the timelines involved to resolve the meeting which was mentioned, [0268]. A digital communication (email, chat, texting, etc.) can contain semantic references to particular digital artifacts (computer files) that are known to the author and/or reader. The specific syntax, semantics and circumstance of the communication provide the reader context as what artifact the author might be referring to. A system, according to an embodiment, processes one or more digital communications in order to identify references to artifacts, extract context as it relates to a reference, and then attempts to match this context, as criteria, against a collection(s) of known digital artifacts, [0358]-[0369]); and 
indexing the contextual keywords to the file (Depending on the nature of the role of the recipient, the assistance engine can perform other functions, either for the user, or the organization, or both. For example, many professionals, including lawyers and accountants, need to organize communications by file (with the classic example being a file system which designates the client and the matter). Accordingly, an assistance engine can analyze all messages to either automatically determine to which file (or files) a message should be assigned, or to present options to the user if the file cannot be unambiguously ascertained, [0269]. In the text "Joe sent his timesheet.", the word "his" is describing the artifact "timesheet", and when resolved, since the possessive determiner "his" can be bound to the noun "Joe", the term "Joe" can be considered a usable element of context, [0358]-[0369]).  
deVille then discloses:
determining whether content keywords exist in the file (At 322, an initial list of key terms is generated. The initial list of key terms may include only those terms from the data files 304 that are determined to be associated with the common characteristic, or the initial list of key terms may include all of the terms of the data files 304, [0039]); and
indexing, the by electronic device, the file by marking the file with the contextual keywords mined from the conversation (the word "bank" could refer to a "river bank" or a "savings bank." Rather than merely investigating vocabulary found alongside the ambiguous word or phrase (e.g., finding associated instances of the words "water" or "financial institution"), the analysis based on the social context of the conversation instead seeks to associate the data file containing the word or phrase with a particular social community (i.e., sub-net). For example, a data file may be identified as being associated with a "water resource related" social community or a "financial institution related" social community. By situating the data file within one of these social communities, the meaning of the word "bank" may be ascertained, [0035]).
deVille with the teachings of Cookson for the purpose of classifying data files within a social conversation based on keywords extracted from the data files and categories of respective topics associated with the keywords.
Regarding claim 19, Cookson further discloses detecting the conversation comprises detecting speech from the at least one user (The Summarization module uses the primary subject matters and any identified speech acts to summarize a conversation into a shortened description, [0058]).
Regarding claim 20, deVille further discloses indexing comprises updating the file with metadata based on the contextual keywords mined from the conversation (A data file may be classified within a lower node of the hierarchical structure based on a social organization characteristic of the classified data file, an individual descriptive characteristic of the classified data file, a psychological characteristic of the classified data file, or an operational characteristic of the classified data file, [0006]-[0007]. It is clear that when a data file is classified in a respective social community associated with other similar data files, the data file is then associated with the social context and/or topic specific to that social community, [0035]-[0040]).
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cookson in view of deVille and further in view of Zhang et al. (Pat. No. 8,650,159, published on February 11, 2014; hereinafter Zhang).


claims 6, 12, and 18, Cookson further discloses the file is accessible via a third-party application (providing a single or set of matching candidates, the system (via a display) assists the reader in more quickly identify and accessing said digital artifact(s), [0358]); and sending the content of the file to a local device (one digital artifact 208 was found to match the criteria as extracted from the author's semantic reference to said artifact. The user may choose to view the details of the artifact either by selecting the highlighted section of text 204, or by selecting the item 208 in the list, [0371]).
Zhang then discloses sending the index to a cloud database (the index file is transmitted as an object to the virtual container on cloud storage, [Column 1, Lines 45-63]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Zhang with the teachings of Cookson, as modified by deVille, for the purpose of managing data files in cloud storage using indexing data associated with the data files to increase robustness of the cloud storage and ease of access to the data files.

Allowable Subject Matter
Claims 2-5, 8-11, and 14-17 are allowable over the prior art.




Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Adjaoute (Pub. No. US 2003/0009495) teaches the filtering software plug-in determines if the electronic document is dominated by any restricted contexts or pictures. The filtering software plug-in assigns a "context pertinence value" to each restricted context found in the document. The context pertinence value of a given context determines how many restricted words associated with that context are found in the document. If the context pertinence value or the picture pertinence value are above a pre-determined threshold specified by the filtering software administrator, then user's access to the electronic document is restricted. 
Beranek et al. (Pub. No. US 2005/0283475) teaches monitoring speech and detecting keywords or phrases in the speech, such as for example, monitored calls in a call center or speakers/presenters using teleprompters, or the like. Upon detection of the keywords of phrases, information associated with the keywords or phrases may be presented to a display device so that a user may dynamically receive new information as context of the speech progresses. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                            June 3, 2021